DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 5,727,378 Jeffrey  L. Seymour (‘Seymour hereafter),
U.S. 2015/0113994 Hu et al. (‘Hu hereafter), App 14/063449
U.S. 5,297,391 Jacques A. M. Roche (‘Roche hereafter), Filed 03/17/1993
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 – 8, 11 - 20 are currently being examined. 
Claims 9 & 10 Claims have been canceled.
Claims 1 – 8, 11 – 22 are allowed. 

Allowable Subject Matter
Claim[s] 1 and 11 is/are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: “engine case wall comprising:  a first cavity, embedded within material of the engine case wall, defining an injector, wherein the injector is in fluid communication with the combustion section; and a second cavity, 
embedded within the material the engine case wall, defining a fuel feed passage, wherein the fuel feed passage is in thermal communication with the exterior surface of the engine case wall through the material of the engine case wall.” 
The closest prior art is as cited were ‘Seymour & ‘Roche.  
‘Seymour, does not teach an injector through a cavity in the case wall, nor imbedded in the material of the case wall.  
Further, ‘Seymour does not teach a second cavity for the fuel feed passage.
‘Roche, does teach an injector though a cavity in the case wall that is embedded in the material of the case wall.  However, ‘Roche does not teach: teach a second cavity for the fuel feed passage.
Neither of these references provides both cavities: one for the injector and the other for the fuel passage. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 – 8 and 21, are also allowed because they are dependent on claim 1, and  Claims 12 - 20, are also allowed because they are dependent on claim 11.

Claim[s] 22 is/are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: “an engine case wall housing the combustion section, the engine case wall comprising a fuel line, a fuel feed passage and an injector; the fuel line extending circumferentially about an axis within material of the engine case wall; the fuel feed passage extending axially within the material of the engine case wall, the fuel feed passage configured to direct fuel received from the fuel line to the injector; and 
the injector extending within the material of the engine case wall to an injector outlet.” 
The closest prior art is as cited were ‘Seymour & ‘Roche.  
‘Seymour, does not teach an injector through a cavity in the case wall, nor imbedded in the material of the case wall.  
Further, ‘Seymour does not teach a second cavity for the fuel feed passage.
‘Roche, does teach an injector though a cavity in the case wall that is embedded in the material of the case wall.  However, ‘Roche does not teach: teach a second cavity for the fuel feed passage.
Neither of these references provides both cavities: one for the injector and the other for the fuel passage. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  




Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
05/21/2022